Exhibit 10.9

 

 

 

 

ASSIGNMENT OF LEASES AND RENTS

made by

BEHRINGER HARVARD TERRACE LP,

Assignor

in favor of

LEHMAN BROTHERS BANK, FSB
Assignee

Dated as of June 21, 2006

This document was prepared by and
after recording should be returned to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York
Attn:  William Campbell, Esq. 10038


--------------------------------------------------------------------------------


THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) dated and effective as
of the ____ day of June, 2006 made by BEHRINGER HARVARD TERRACE LP, a Delaware
limited partnership having an address at 15601 Dallas Parkway, Suite 600,
Addison, Texas  75001 (“Assignor”) to LEHMAN BROTHERS BANK, FSB, a federal stock
savings bank, (together with its successors and assigns, hereinafter referred to
as “Assignee”), having an address at 1000 West Street, Suite 200, Wilmington,
Delaware 19801.

W I T N E S S E T H :

WHEREAS, Assignor is the (i) owner of fee simple title to that certain parcel of
real property located in Travis County, Texas (the “Premises”), which is more
particularly described in Exhibit A attached hereto, together with the
buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and other improvements now or hereafter
located thereon (collectively, the “Property”);

WHEREAS, Assignor and Assignee have entered into a certain Loan Agreement dated
as of the date hereof (as amended, modified, restated, consolidated or
supplemented from time to time, the “Loan Agreement”) pursuant to which Assignee
has agreed to make a secured loan to Assignor in the maximum principal amount of
ONE HUNDRED THIRTY ONE MILLION AND NO/DOLLARS ($131,000,000.00) (the “Loan”);

WHEREAS, Assignor has executed a promissory note in the principal amount of the
Loan (as the same may be amended, modified, restated, severed, consolidated,
renewed, replaced, or supplemented from time to time, the “Note”), which is
secured by, inter alia, that certain deed of trust and security agreement (as
amended from time to time, the “Security Instrument”; the Security Instrument,
the Note, this Assignment, the Loan Agreement and such other documents more
particularly described in the Loan Agreement, as any of the same may, from time
to time, be modified, amended or supplemented, being hereinafter collectively
referred to as the “Loan Documents”) on the Property;

WHEREAS, it is a condition to the obligation of Assignee to make the Loan to
Assignor pursuant to the Loan Agreement that Assignor execute and deliver this
Assignment;

WHEREAS, this Assignment is being given as additional security for the Loan; and

WHEREAS, capitalized terms used in this Assignment without definition have the
respective meanings assigned to such terms in the Loan Agreement or the Security
Instrument, as the case may be, the terms of each of which are specifically
incorporated by reference herein.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, and additionally for the purpose of
additionally securing the Debt, Assignor hereby assigns, transfers, conveys and
sets over unto Assignee, all right, title and interest of Assignor in and to all
Leases and all Rents;

TO HAVE AND TO HOLD the same unto Assignee, and its successors and assigns
forever, upon the terms and conditions and for the uses hereinafter set forth.


--------------------------------------------------------------------------------




And Assignor hereby further agrees as follows:


1.             CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS. SUBJECT TO THE
TERMS OF THE LOAN AGREEMENT, ASSIGNOR REPRESENTS, WARRANTS AND COVENANTS TO
ASSIGNEE THAT:


(A)           THE PAYMENT OF THE RENTS TO ACCRUE UNDER ANY LEASE WILL NOT BE
WAIVED, RELEASED, REDUCED, DISCOUNTED OR OTHERWISE DISCHARGED OR COMPROMISED BY
ASSIGNOR;


(B)           ASSIGNOR HAS NOT PERFORMED, AND WILL NOT PERFORM, ANY ACTS, AND
HAS NOT EXECUTED, AND WILL NOT EXECUTE, ANY INSTRUMENT THAT WOULD PREVENT
ASSIGNEE FROM EXERCISING ITS RIGHTS UNDER THIS ASSIGNMENT; AND


(C)           ASSIGNOR HEREBY AUTHORIZES AND DIRECTS ANY TENANT UNDER ANY OF THE
LEASES AND ANY SUCCESSOR TO ALL OR ANY PART OF THE INTERESTS OF ANY SUCH TENANT
TO PAY DIRECTLY TO THE CLEARING ACCOUNT, IN ACCORDANCE WITH THE TERMS OF THE
LOAN AGREEMENT, THE RENTS DUE AND TO BECOME DUE UNDER SUCH TENANT’S LEASE, AND
SUCH AUTHORIZATION AND DIRECTION SHALL BE SUFFICIENT WARRANT TO THE TENANT TO
MAKE FUTURE PAYMENTS OF RENTS DIRECTLY TO THE CLEARING ACCOUNT IN ACCORDANCE
WITH THE TERMS OF THE LOAN AGREEMENT WITHOUT THE NECESSITY FOR FURTHER CONSENT
BY ASSIGNOR.


2.             ASSIGNMENT; DEFERRED EXERCISE OF RIGHTS.


(A)           AS PART OF THE CONSIDERATION FOR THE DEBT, ASSIGNOR DOES HEREBY
ABSOLUTELY AND UNCONDITIONALLY ASSIGN TO ASSIGNEE ALL RIGHT, TITLE AND INTEREST
OF ASSIGNOR IN AND TO ALL PRESENT AND FUTURE LEASES AND RENTS, AND THIS
ASSIGNMENT CONSTITUTES A PRESENT AND ABSOLUTE ASSIGNMENT AND IS INTENDED TO BE
UNCONDITIONAL AND NOT AS AN ASSIGNMENT FOR ADDITIONAL SECURITY ONLY. IT IS
FURTHER INTENDED THAT IT NOT BE NECESSARY FOR ASSIGNEE TO INSTITUTE LEGAL
PROCEEDINGS, ABSENT ANY REQUIREMENTS OF APPLICABLE LAW OR REGULATION TO THE
CONTRARY, TO ENFORCE THE PROVISIONS HEREOF. ASSIGNOR HEREBY AUTHORIZES ASSIGNEE
OR ITS AGENTS TO COLLECT THE RENTS; PROVIDED, HOWEVER, THAT PRIOR TO AN EVENT OF
DEFAULT, AND SUBJECT AT ALL TIMES TO THE REQUIREMENT THAT PAYMENTS AND DEPOSITS
OF RENTS BE MADE DIRECTLY TO THE CLEARING ACCOUNT, ASSIGNOR SHALL HAVE A
REVOCABLE LICENSE, BUT LIMITED AS PROVIDED IN THIS ASSIGNMENT AND IN ANY OF THE
OTHER LOAN DOCUMENTS, TO OTHERWISE DEAL WITH, AND ENJOY THE RIGHTS OF THE LESSOR
UNDER, THE LEASES. NOTWITHSTANDING SUCH ABSOLUTE ASSIGNMENT, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE RENTS AND OTHER SUMS DUE UNDER THE LEASES SHALL
NOT BE DEEMED RECEIVED BY LENDER AND APPLIED TO THE DEBT UNLESS SAME ARE
ACTUALLY RECEIVED BY THE LENDER FROM THE BORROWER AND APPLIED TO THE PAYMENT OF
THE DEBT. IN THE EVENT THAT RENTS AND SUCH OTHER SUMS ARE PAID TO THE LENDER BY
THE LESSEES, SUCH RENTS AND OTHER SUMS WILL BE PRO TANTO CREDITED ON THE DEBT
ONLY TO THE EXTENT, IF ANY, THAT SUCH RENTS AND OTHER SUMS PAID TO LENDER ARE
NEITHER DISBURSED BY LENDER TO BORROWER NOR PAID BY LENDER FOR UTILITIES,
MAINTENANCE, REPAIRS, TAXES, ASSESSMENTS, INSURANCE OR OTHER EXPENSES RELATING
TO THE PROPERTY


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AND WITHOUT THE NECESSITY OF ASSIGNEE ENTERING UPON AND TAKING AND
MAINTAINING FULL CONTROL OF THE PROPERTY IN PERSON, BY AGENT OR BY
COURT-APPOINTED RECEIVER, THE LICENSE REFERRED TO IN PARAGRAPH (A) ABOVE SHALL
IMMEDIATELY BE REVOKED AND ASSIGNEE SHALL HAVE THE RIGHT AT ITS OPTION,

3


--------------------------------------------------------------------------------





TO EXERCISE ALL RIGHTS AND REMEDIES CONTAINED IN THE LOAN DOCUMENTS, OR
OTHERWISE AVAILABLE AT LAW OR IN EQUITY.


3.             RENTS HELD IN TRUST BY ASSIGNOR. RENTS HELD OR RECEIVED BY
ASSIGNOR SHALL BE HELD OR RECEIVED BY ASSIGNOR AS TRUSTEE FOR THE BENEFIT OF
ASSIGNEE ONLY, AND SHALL IMMEDIATELY BE DEPOSITED DIRECTLY TO THE CLEARING
ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT.


4.             EFFECT ON RIGHTS UNDER OTHER DOCUMENTS. NOTHING CONTAINED IN THIS
ASSIGNMENT AND NO ACT DONE OR OMITTED BY ASSIGNEE PURSUANT TO THE POWERS AND
RIGHTS GRANTED IT HEREUNDER SHALL BE DEEMED TO BE A WAIVER BY ASSIGNEE OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE OTHER LOAN DOCUMENTS, AND THIS ASSIGNMENT
IS MADE AND ACCEPTED WITHOUT PREJUDICE TO ANY OF THE RIGHTS AND REMEDIES
POSSESSED BY ASSIGNEE UNDER THE TERMS OF THE OTHER LOAN DOCUMENTS. THE RIGHTS OF
ASSIGNEE UNDER THE OTHER LOAN DOCUMENTS MAY BE EXERCISED BY ASSIGNEE EITHER
PRIOR TO, SIMULTANEOUSLY WITH, OR SUBSEQUENT TO ANY ACTION TAKEN BY IT
HEREUNDER. THIS ASSIGNMENT IS INTENDED TO BE SUPPLEMENTARY TO AND NOT IN
SUBSTITUTION FOR OR IN DEROGATION OF ANY ASSIGNMENT OF RENTS OR GRANT OF A
SECURITY INTEREST CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS.


5.             EVENT OF DEFAULT. UPON OR AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THEN IN ADDITION TO AND WITHOUT
LIMITING ANY OF ASSIGNEE’S RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS AND AS OTHERWISE AVAILABLE AT LAW OR IN EQUITY:


(A)           ASSIGNEE MAY, AT ITS OPTION, WITHOUT WAIVING SUCH EVENT OF DEFAULT
AND WITHOUT REGARD TO THE ADEQUACY OF THE SECURITY FOR THE DEBT, EITHER IN
PERSON OR BY AGENT, WITHOUT BRINGING ANY ACTION OR PROCEEDING, OR BY A RECEIVER
APPOINTED BY A COURT, WITHOUT TAKING POSSESSION OF THE PROPERTY IN ITS OWN NAME,
DEMAND, SUE FOR OR OTHERWISE COLLECT AND RECEIVE ALL RENTS, INCLUDING THOSE
PAST-DUE AND UNPAID, FOR APPLICATION TO THE PAYMENT OF THE DEBT IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AND ASSIGNEE MAY ENTER INTO, AND TO THE
EXTENT THAT ASSIGNOR WOULD HAVE THE RIGHT TO DO SO, CANCEL, ENFORCE OR MODIFY
ANY LEASE. THE EXERCISE BY ASSIGNEE OF THE OPTION GRANTED IT IN THIS SECTION AND
THE COLLECTION OF THE RENTS AND THE APPLICATION THEREOF AS HEREIN PROVIDED SHALL
NOT BE CONSIDERED A WAIVER OF ANY EVENT OF DEFAULT.


(B)           ASSIGNOR HEREBY ACKNOWLEDGES AND AGREES THAT PAYMENT OF ANY ITEM
OF RENT BY A PERSON TO ASSIGNEE AS HEREINABOVE PROVIDED SHALL CONSTITUTE PAYMENT
IN FULL OF SUCH ITEM OF RENT BY SUCH PERSON, AS FULLY AND WITH THE SAME EFFECT
AS IF IT HAD BEEN PAID TO ASSIGNOR.


(C)           ASSIGNEE IN RESPECT OF THE LEASES AND RENTS SHALL HAVE ALL OF THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE STATE IN WHICH SUCH RIGHTS AND REMEDIES ARE ASSERTED AS DESCRIBED
IN SECTION 12(B) TO THE EXTENT OF SUCH RIGHTS THEREUNDER AND ADDITIONAL RIGHTS
AND REMEDIES TO WHICH A SECURED PARTY IS ENTITLED UNDER THE LAWS IN EFFECT IN
ANY JURISDICTION WHERE ANY RIGHTS AND REMEDIES HEREUNDER MAY BE ASSERTED.


6.             APPLICATION OF RENTS AND PROCEEDS. AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, RENTS RECEIVED OR HELD BY
ASSIGNOR OR ASSIGNEE SHALL BE APPLIED IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS.

4


--------------------------------------------------------------------------------





7.             ATTORNEY-IN-FACT. UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT, ASSIGNOR HEREBY APPOINTS ASSIGNEE THE ATTORNEY-IN-FACT
OF ASSIGNOR TO TAKE ANY ACTION AND EXECUTE ANY INSTRUMENTS THAT ASSIGNOR IS
OBLIGATED, OR HAS COVENANTED AND AGREED UNDER THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO TAKE OR EXECUTE, WHICH APPOINTMENT AS ATTORNEY-IN-FACT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING PROVISIONS OF THIS SECTION 7, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ASSIGNOR DOES HEREBY IRREVOCABLY APPOINT
ASSIGNEE AS ITS ATTORNEY-IN-FACT WITH FULL POWER, IN THE NAME AND STEAD OF
ASSIGNOR TO DEMAND, COLLECT, RECEIVE AND GIVE COMPLETE ACQUITTANCE FOR ANY AND
ALL OF THE RENTS NOW DUE OR THAT MAY HEREAFTER BECOME DUE, AND AT ASSIGNEE’S
DISCRETION, TO FILE ANY CLAIM, TO TAKE ANY OTHER ACTION, TO INSTITUTE ANY
PROCEEDING OR TO MAKE ANY SETTLEMENT OF ANY CLAIM, EITHER IN ITS OWN NAME OR IN
THE NAME OF ASSIGNOR OR OTHERWISE, WHICH ASSIGNEE MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO COLLECT AND ENFORCE THE PAYMENT OF RENTS.


8.             TERMINATION. ASSIGNEE, BY THE ACCEPTANCE OF THIS ASSIGNMENT,
AGREES THAT WHEN ALL OF THE DEBT SHALL HAVE BEEN PAID IN FULL, THIS ASSIGNMENT
SHALL TERMINATE, AND ASSIGNEE SHALL EXECUTE AND DELIVER TO ASSIGNOR, UPON SUCH
TERMINATION SUCH INSTRUMENTS OF TERMINATION OR RE-ASSIGNMENT AND UNIFORM
COMMERCIAL CODE TERMINATION STATEMENTS, ALL WITHOUT RECOURSE AND WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER, AS SHALL BE REASONABLY REQUESTED BY
ASSIGNOR; PROVIDED THAT, UPON RECONVEYANCE OF THE SECURITY INSTRUMENT, THIS
ASSIGNMENT SHALL AUTOMATICALLY TERMINATE, AND THE RIGHTS ASSIGNED HEREUNDER
RE-ASSIGNED TO ASSIGNOR, WITHOUT THE NEED FOR A TERMINATION OR RE-ASSIGNMENT OF
RECORD.


9.             EXPENSES. ASSIGNOR AGREES TO PAY TO ASSIGNEE ALL OUT-OF-POCKET
EXPENSES (INCLUDING EXPENSES FOR ATTORNEYS’ FEES AND COSTS OF EVERY KIND) OF, OR
INCIDENT TO, THE ENFORCEMENT OF ANY OF THE PROVISIONS OF THIS ASSIGNMENT OR
PERFORMANCE BY ASSIGNEE OF ANY OBLIGATION OF ASSIGNOR HEREUNDER WHICH ASSIGNOR
HAS FAILED OR REFUSED TO PERFORM.


10.           FURTHER ASSURANCES. ASSIGNOR AGREES THAT, FROM TIME TO TIME UPON
THE WRITTEN REQUEST OF ASSIGNEE, IT WILL GIVE, EXECUTE, DELIVER, FILE AND/OR
RECORD ANY FINANCING STATEMENTS, NOTICE, INSTRUMENT, DOCUMENT, AGREEMENT OR
OTHER PAPERS AND DO SUCH OTHER ACTS AND THINGS THAT MAY BE NECESSARY AND
DESIRABLE TO CREATE, PRESERVE, PERFECT OR VALIDATE THIS ASSIGNMENT, TO ENABLE
ASSIGNEE TO EXERCISE AND ENFORCE ITS RIGHTS HEREUNDER WITH RESPECT TO THIS
ASSIGNMENT OR TO OTHERWISE CARRY OUT THE PURPOSES AND INTENT OF THIS ASSIGNMENT.


11.           NO OBLIGATION BY ASSIGNEE. BY VIRTUE OF THIS ASSIGNMENT, ASSIGNEE
SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR DOES IT HEREBY UNDERTAKE TO
PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR LIABILITY UNDER ANY OF THE LEASES.
THIS ASSIGNMENT SHALL NOT OPERATE TO CONSTITUTE ASSIGNEE AS A LENDER IN
POSSESSION OF THE PROPERTY OR TO PLACE RESPONSIBILITY FOR THE CONTROL, CARE,
MANAGEMENT OR REPAIR OF THE PROPERTY UPON ASSIGNEE, NOR SHALL IT OPERATE TO MAKE
ASSIGNEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY BY ANY
TENANT OR OTHER PARTY IN POSSESSION OR FOR ANY DANGEROUS OR DEFECTIVE CONDITION
OF THE PROPERTY OR FOR ANY NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR
CONTROL THEREOF.


12.           MISCELLANEOUS.

5


--------------------------------------------------------------------------------





(A)           NO FAILURE ON THE PART OF ASSIGNEE OR ANY OF ITS AGENTS TO
EXERCISE, AND NO COURSE OF DEALING WITH RESPECT TO, AND NO DELAY IN EXERCISING,
ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE BY ASSIGNEE OR ANY OF ITS AGENTS OF ANY
RIGHT, POWER OR REMEDY HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. SUBJECT TO SECTION 16
HEREOF, THE REMEDIES HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES
PROVIDED BY LAW.


(B)           THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED WITHOUT
REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.


(C)           SUBJECT TO SECTION 16 HEREOF, ALL RIGHTS AND REMEDIES SET FORTH IN
THIS ASSIGNMENT ARE CUMULATIVE, AND ASSIGNEE MAY RECOVER JUDGMENT THEREON, ISSUE
EXECUTION THEREFOR, AND RESORT TO EVERY OTHER RIGHT OR REMEDY AVAILABLE AT LAW
OR IN EQUITY, WITHOUT FIRST EXHAUSTING AND WITHOUT AFFECTING OR IMPAIRING THE
SECURITY OF ANY RIGHT OR REMEDY AFFORDED HEREBY; AND NO SUCH RIGHT OR REMEDY SET
FORTH IN THIS ASSIGNMENT SHALL BE DEEMED EXCLUSIVE OF ANY OF THE REMEDIES OR
RIGHTS GRANTED TO ASSIGNEE IN ANY OF THE LOAN DOCUMENTS. NOTHING CONTAINED IN
THIS ASSIGNMENT SHALL BE DEEMED TO LIMIT OR RESTRICT THE RIGHTS AND REMEDIES OF
ASSIGNEE UNDER THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


(D)           UNTIL THE INDEBTEDNESS AND ALL OTHER OBLIGATIONS SECURED BY THE
LOAN DOCUMENTS IS PAID IN FULL, ASSIGNOR WILL, UPON REQUEST, DELIVER FROM TIME
TO TIME TO ASSIGNEE EXECUTED ORIGINALS TO THE EXTENT AVAILABLE, OTHERWISE
PHOTOCOPIES CERTIFIED BY ASSIGNOR AS TRUE, CORRECT AND COMPLETE, OF EXECUTED
ORIGINALS, OF ANY AND ALL EXISTING LEASES TO WHICH ASSIGNOR IS A PARTY, AND
EXECUTED ORIGINALS, OR PHOTOCOPIES OF EXECUTED ORIGINALS, SO CERTIFIED BY
ASSIGNOR, IF AN EXECUTED ORIGINAL IS NOT AVAILABLE, OF ALL OTHER AND FUTURE
LEASES TO WHICH ASSIGNOR IS A PARTY, AND UPON REQUEST OF ASSIGNEE, WILL
SPECIFICALLY TRANSFER AND ASSIGN TO ASSIGNEE SUCH OTHER AND FUTURE LEASES UPON
THE SAME TERMS AND CONDITIONS AS HEREIN CONTAINED.


(E)           ASSIGNOR REPRESENTS THAT IT:  (I) HAS BEEN ADVISED THAT ASSIGNEE
ENGAGES IN THE BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE
TRANSACTIONS AND INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE
WITH THE BUSINESS OF ASSIGNOR OR ITS AFFILIATES; (II) IS REPRESENTED BY
COMPETENT COUNSEL AND HAS CONSULTED COUNSEL BEFORE EXECUTING THIS ASSIGNMENT;
AND (III) HAS RELIED SOLELY ON ITS OWN JUDGMENT AND ON ITS COUNSEL AND ADVISORS
IN ENTERING INTO THE TRANSACTION(S) CONTEMPLATED HEREBY WITHOUT RELYING IN ANY
MANNER ON ANY STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF ASSIGNEE OR ANY
PARENT, SUBSIDIARY OR AFFILIATE OF ASSIGNEE.


13.           NO ORAL CHANGE. THIS ASSIGNMENT MAY NOT BE AMENDED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY ASSIGNOR AND ASSIGNEE.


14.           SUCCESSORS AND ASSIGNS. ASSIGNOR MAY NOT ASSIGN ITS RIGHTS UNDER
THIS ASSIGNMENT EXCEPT AS PERMITTED UNDER THE LOAN AGREEMENT. SUBJECT TO THE
FOREGOING, THIS ASSIGNMENT SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT
OF, ASSIGNOR AND ASSIGNEE AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

6


--------------------------------------------------------------------------------





15.           NOTICES. ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE GIVEN OR MADE IN WRITING IN THE MANNER SPECIFIED IN THE LOAN
AGREEMENT.


16.           EXCULPATION. IT IS EXPRESSLY AGREED THAT RECOURSE AGAINST ASSIGNOR
FOR FAILURE TO PERFORM AND OBSERVE ITS OBLIGATIONS CONTAINED IN THIS ASSIGNMENT
SHALL BE LIMITED AS AND TO THE EXTENT PROVIDED IN SECTION 10.1 OF THE LOAN
AGREEMENT.


17.           INAPPLICABLE PROVISIONS. IF ANY TERM, COVENANT OR CONDITION OF
THIS ASSIGNMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THIS ASSIGNMENT SHALL BE CONSTRUED WITHOUT SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION, AND SO CONSTRUING THE REMAINING PROVISIONS OF THIS
ASSIGNMENT SHALL NOT BE DEEMED TO INVALIDATE OR RENDER SUCH REMAINING PROVISIONS
HEREOF UNENFORCEABLE, AND TO SUCH ENDS THE PROVISIONS HEREOF ARE DEEMED TO BE
SEVERABLE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. ASSIGNOR’S
SIGNATURE FOLLOWS ON NEXT PAGE.]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Assignment has been duly executed by Assignor as of the
day and year first above written.

 

BEHRINGER HARVARD TERRACE LP

 

 

a Delaware limited partnership

 

 

 

 

 

By:

 

Behringer Harvard Terrace GP, LLC, a

 

 

Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Gerald J. Reihsen, III, Secretary

 

 

[ASSIGNOR’S SIGNATURE IS NOTARIZED ON NEXT PAGE]


--------------------------------------------------------------------------------




ACKNOWLEDGMENT

STATE OF ________________

)

 

)ss:

COUNTY OF ______________

)

 

On the _____ day of _____________ in the year 2006, before me, the undersigned,
personally appeared Gerald J. Reihsen, III, as Secretary of Behringer Harvard
Terrace GP, LLC, a Delaware limited liability company, as general partner of
BEHRINGER HARVARD TERRACE LP, a Delaware limited partnership, on behalf of said
limited liability company and limited partnership, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity as aforesaid, and that by his signature on the
instrument, he, or the person upon behalf of which he acted, executed the
instrument.

 

 

 

 

Notary Public

 


--------------------------------------------------------------------------------


EXHIBIT A
LEGAL DESCRIPTION

[INSERT LEGAL & PIN(S)]


--------------------------------------------------------------------------------